Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 18, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142464                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  In re S.K. GELIL, Minor.                                                                                  Brian K. Zahra,
                                                                     SC: 142464                                        Justices
                                                                     COA: 298619
                                                                     Macomb Circuit Court Family
                                                                     Division: 2008-000041-NA
  _________________________________________/


        On order of the Court, the application for leave to appeal the December 28, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 18, 2011                   _________________________________________
           y0215                                                                Clerk